Citation Nr: 0901007	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for service-connected 
arteriosclerotic heart disease, currently evaluated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army.  

In July 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island granted 
service connection for arteriosclerotic heart disease after 
the veteran sustained a myocardial infarction in service.  A 
100 percent disability rating was initially assigned, 
effective January 1991.  In August 1991, the  disability 
rating was reduced to 30 percent disabling.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2007 rating decision issued by 
the RO which continued the 30 percent disability rating.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

At the May 2008 hearing, the veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In January 2006, the veteran underwent a stress test to asses 
his coronary artery disability.  The veteran failed this 
stress test, and Dr. R.C. recommended the veteran undergo a 
cardiac catheterization.  See the January 27, 2006 medical 
report of R.C., M.D.  In February 2006, surgeons inserted a 
stent into one of the veteran's heart arteries.  See a 
February 10, 2006 Invasive Procedure Report.

The record reveals that the veteran was last examined by the 
VA for compensation purposes in December 2006.  The December 
2006 VA examiner diagnosed the veteran with "[c]oronary 
artery disease status post angioplasty with stent 02/2006.  
METs of 10.1."  See the December 2006 VA examiner's report, 
page 3.  However, the VA examiner based her evaluation of the 
veteran's disability, in part, on diagnostic tests taken by 
Dr. R.C. before the veteran's February 2006 angioplasty.  No 
post-surgery diagnostic tests are of record.

At the May 2008 hearing, the veteran submitted a letter from 
Dr. R.C. dated February 15, 2007 which indicated that the 
veteran still experienced atypical chest pain.  Pertinently, 
Dr. R.C. recommended that the veteran undergo an endoscopy 
procedure, and that if the veteran's chest pain persisted, a 
new stress test should be performed.  See the February 15, 
2007 letter from R.C., M.D., page 2.  

At the May 2008 Travel Board hearing, the veteran testified 
that he currently experiences sharp chest pain and fatigue, 
and that he believed that  his heart condition has gotten 
worse.  See the May 2008 hearing transcript, pages 4-5 and 
13.  
Given the veteran's contentions that his service-connected 
disability has recently become worse, and noting that no 
post-surgery diagnostic tests have been administered, the 
Board finds that a more recent VA medical examination is 
necessary.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Bowling v. Principi,  5 Vet. App. 1, 12 
(2001) and 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be afforded an 
examination to determine the current 
severity of his service-connected coronary 
artery disease.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should indicate whether 
examination shows a workload of 5 METs or 
fewer, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection 
fraction of 50 percent or less.  A report 
should be prepared by the examiner and 
associated with the veteran's VA claims 
folder.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the veteran's claim.  If the 
claim is denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



